____________

                                        No. 95-2208
                                       ____________


Leon Burgess,                                 *
                                              *
                     Appellant,               *
                                              *
       v.                                     *
                                              *
Unknown Bone, Unknown Lawrence,               *
Unknown Gaides, Unknown Ghumm,                *
Unknown Edwards, Unknown Wisdom,*
Unknown Crocker, Unknown Adams,               *
Unknown Wagner, Unknown Tilley,               * Appeal from the United States
A. Henson, Unknown Kitchell,                  * District Court for the
Unknown Smith, Unknown Gelbauch,*             Eastern District of Missouri
Unknown Dicus, Unknown Bergner,               *
Unknown Turnbull, Unknown Dunn,               *     [UNPUBLISHED]
Unknown Weber, Unknown Hutchins,*
Unknown Hartley, Unknown Howell,*
Unknown Bowen, Unknown Roper,                *
Unknown Pogue, Unknown Delo,                 *
Unknown Wells, Unknown Bingham,              *
Unknown Reed,                                *
                                             *
                     Appellees.              *
                                       ____________

                          Submitted:    April 12, 1996

                             Filed:      July 5, 1996
                                       ____________

Before McMILLIAN, JOHN R. GIBSON and BOWMAN, Circuit Judges.
                              ____________


PER CURIAM.


       Leon Burgess, an inmate who was transferred to the Jefferson
City       Correctional    Center      from   the   Potosi   Correctional   Center
(Potosi) in December 1994, appeals from a final order entered in
the United States District Court1 for the Eastern District of




       1
     The Honorable Charles A. Shaw, District Judge, United States
District Court for the Eastern District of Missouri.
Missouri granting summary judgment in favor of twenty-four Potosi
officials (the Potosi defendants) and three contracted medical
employees of Potosi from Correctional Medical Systems (the CMS
defendants).     Burgess brought this action under 42 U.S.C. § 1983
alleging that (1) the Potosi and CMS defendants violated his Eighth
Amendment right against cruel and unusual punishment by using
excessive force against him and failing to respond to his medical
needs; and (2) the Potosi and CMS defendants violated his due
process   rights   by     conspiring    to   conceal   the    excessive   force
incident.       Upon    summary   judgment     motions   by    both   sets   of
defendants, the district court held that the Potosi defendants were
entitled to qualified immunity and that Burgess had failed to
demonstrate a genuine issue of material fact as to whether the CMS
defendants had violated his Eighth and Fourteenth Amendment rights
Burgess v. Kevin Bone, et al., No. 4:94-CV-1346-CAS (E.D. Mo.
Apr. 20, 1995) (memorandum and order).         For reversal Burgess argues
that (1) the district court erred in entering summary judgment
against him    in light of the alleged confiscation of his legal file
in October 1994 by the Potosi defendants and by officials at the
Jefferson City Correctional Center and (2) the Potosi defendants
violated his Fourteenth Amendment right to access to courts in
confiscating his legal file.       Having carefully reviewed the record
and the parties’ briefs, we conclude that no error of law or fact
appears and that an opinion would lack precedential value.


     Accordingly, the judgment of the district court is affirmed.
See 8th Cir. R. 47B.


     A true copy.

              Attest:

                        CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.



                                       -2-